ANDREWS, Presiding Judge.
In City of Baldwin v. Woodard & Curran, 316 Ga. App. 768 (730 SE2d 486) (2012), we affirmed the jury verdict awarding Woodard & Curran $203,000 for work done on the City of Baldwin’s water treatment system. Our Supreme Court granted certiorari and reversed. See City of Baldwin v. Woodard & Curran, 293 Ga. 19 (743 SE2d 381) (2013). Accordingly, our previous opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.

Judgment reversed.


Doyle, P. J., and Boggs, J., concur.